Case 1:18-cv-02213-MSK-GPG Document 56 Filed 05/11/20 USDC Colorado Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORADO
                            SENIOR JUDGE MARCIA S. KRIEGER

  Civil Action No. 18-cv-02213-MSK-GPG

  STACIE CULP, and
  STEPHANIE PETERS,

         Plaintiffs,

  v.

  REMINGTON OF MONTROSE, LLC, and
  REMINGTON OF MONTROSE GOLF CLUB, LLC,

        Defendants.
  ______________________________________________________________________________

      OPINION AND ORDER SUSTAINING IN PART AND OVERRULING IN PART
                                   OBJECTIONS
  ______________________________________________________________________________

         THIS MATTER comes before the Court pursuant to the Plaintiffs’ Objections (# 39) to

  the Magistrate Judge’s oral order (# 35) resolving a discovery dispute (# 32) between the parties,

  the Defendants’ response (# 40), and the Plaintiffs’ reply (# 41).

                                               FACTS

         The Plaintiffs, employees of the Defendants (“Remington”), allege that they experienced

  sexual harassment from various co-workers and supervisors, and that Remington management

  failed to take appropriate remedial action in response to their complaints. The instant dispute

  relates to an investigation that Remington officials with regard to allegations that Jason DeSalvo,

  a Remington supervisor, had sexually harassed both plaintiffs between 2016 and 2017. It is

  undisputed that Remington officials conducted that investigation, in part, upon conferral with

  and at the direction of Tammy Eret, Remington’s counsel in this case. At the conclusion of that




                                                   1
Case 1:18-cv-02213-MSK-GPG Document 56 Filed 05/11/20 USDC Colorado Page 2 of 9




  investigation, Remington issued a written warning to Mr. DeSalvo, demoted him, and suspended

  him for 5 days.

         In Remington’s Answer (# 7), Remington asserts an affirmative defense invoking “the

  standard set forth by the United States Supreme Court in Faragher v. City of Boca Raton, 524

  U.S. 775 (1998) and Burlington Indus., Inc. v. Ellerth, 524 U.S. 742 (1998).” Without delving

  into the nuances (and indeed, applicability) of these cases, it is sufficient for purposes of this

  Order to explain that, in certain circumstances, an employer facing a claim of sexual harassment

  by an employee may avoid liability or damages by establishing that, among other things, “the

  employer exercised reasonable care to prevent and correct promptly any sexually harassing

  behavior.” Burlington, 524 U.S. at 764-65. An employer invoking that affirmative defense is

  generally required, at a minimum, to show that it “launch[ed] a prompt investigation to

  determine whether the [employee’s report of harassment] is justified.” See e.g. Debord v. Mercy

  Health Sys. of Kansas, Inc., 737 F.3d 642, 654 (10th Cir. 2013). And, of course, the

  reasonableness of the employer’s investigation – i.e. its thoroughness – and the appropriateness

  of any disciplinary action that the employer took against the alleged harasser in light of that

  investigation are also matters that the jury must consider in evaluating a Faragher/Ellerth

  affirmative defense. Id.

         During the deposition of Rick Crippen, one of the Remington officials who participated

  in the investigation, Ms. Eret instructed Mr. Cippen not to answer certain questions about the

  nature and extent of the investigation, invoking the doctrine of attorney-client privilege. Later,

  Remington also invoked the attorney work product privilege as well. Contending that the

  invocation of the Faragher/Ellerth affirmative defense operated as a waiver of any privilege that

  attached to an attorney’s involvement in an investigation into an employee’s sexual harassment



                                                    2
Case 1:18-cv-02213-MSK-GPG Document 56 Filed 05/11/20 USDC Colorado Page 3 of 9




  complaint, the Plaintiffs sought a ruling from the Magistrate Judge (# 32). Following a hearing

  and a review of certain documents in camera, the Magistrate Judge directed (# 35) that

  Remington disclose certain additional documents to the Plaintiffs, but found that one document,

  Docket # 36-2, was “protected by the attorney-client privilege or the work-product doctrine, and

  [ ] that [it] would [not] assist the Plaintiff[s] with regard to the Faragher/Ellerth defense.”

  Docket # 38 at 7. The Magistrate Judge also directed that the Plaintiffs would not be permitted

  to depose Ms. Eret and that depositions of Mr. Crippen and other Remington witnesses could be

  reopened to allow further questioning about material revealed in the newly-produced documents,

  but that the Plaintiffs could not inquire “what the interviewers were instructed to ask or any

  advise or information received from Ms. Eret.”

         The Plaintiffs filed the instant Objections (# 39), arguing that: (i) invocation of a

  Faragher/Ellerth defense operates, as a matter of law, to waive attorney-client and attorney work

  product privileges relating to the employer’s investigation; and (ii) that such a waiver operates

  even if Remington were to seek to withdraw its Faragher/Ellerth defense.

                                               ANALYSIS

         The Court reviews the Magistrate Judge’s determinations of non-dispositive matters such

  as discovery, reversing only if the Court finds that the ruling was clearly erroneous or contrary to

  law. Fed. R. Civ. P 72(a). A ruling is “clearly erroneous” if it is without factual support in the

  record or if, after considering all the evidence, this Court is “left with the definite and firm

  conviction that a mistake has been committed.” Allen v. Sybase, Inc., 468 F.3d 642, 658 (10th

  Cir. 2006).

         The Plaintiffs do not contest the Magistrate Judge’s conclusions that the written materials

  and questions posed at Mr. Crippen’s deposition intrude upon areas protected by the attorney-



                                                     3
Case 1:18-cv-02213-MSK-GPG Document 56 Filed 05/11/20 USDC Colorado Page 4 of 9




  client and attorney work product privileges, and the Court will assume that those privileges are

  properly invoked in the circumstances presented here. The only issue raised by the Plaintiffs is

  whether Remington’s assertion of a Faragher/Ellerth defense operates to automatically waive

  that privilege as it relates to the attorney’s involvement with the employer’s investigation of a

  report of sexual harassment.

         The 10th Circuit has not – and indeed, as best as the Court’s research reveals, nor has any

  Circuit Court of Appeals –categorically stated that assertion of a Faragher/Ellerth defense

  operates to waive privileges that attach to an attorney-guided investigation of a sexual

  harassment complaint. But the clear weight of District Court authority leans towards such a

  finding. See e.g. EEOC v. Outback Steakhouse of FL, Inc., 251 F.R.D. 603, 611 (D.Colo. 2008)

  (“Courts have interpreted an assertion of the Faragher/Ellerth affirmative defense as waiving the

  protection of the work product doctrine and attorney-client privilege in relation to investigations

  and remedial efforts in response to employee complaints of discrimination because doing so

  brings the employer's investigations into issue”) (collecting cases); Barbini v. First Niagara

  Bank, N.A., 331 F.R.D. 454, 460 (S.D.N.Y. 2019); Koumoulis v. Independent Financial Mktg.

  Group, Inc., 29 F.Supp.3d 142, 148 (E.D.N.Y. 2014); Koss v. Palmer Water Dept., 977

  F.Supp.2d 28, 29 (D.Ma. 2013). Even in the sporadic cases that have refused to direct

  production of attorney communications or work product, the courts have been careful to

  distinguish their particular factual situation as falling outside the general rule. See e.g. McKenna

  v. Nestle Purina PetCare Co., 2007 WL 433291 (S.D.Oh. Feb. 5, 2007) (slip op.) (finding that

  the attorneys there “did not personally engage in the investigation, conduct interviews, or make

  decisions” or “otherwise participate in the investigation itself”); Waugh v. Pathmark Stores, Inc.,

  191 F.R.D. 427, 431 (D.N.J. 2000) (“Wynn did not conduct interviews and did not render



                                                   4
Case 1:18-cv-02213-MSK-GPG Document 56 Filed 05/11/20 USDC Colorado Page 5 of 9




  disciplinary determinations: Wynn did not act as a participant in the investigation or a

  decisionmaker in the remediation Pathmark effectuated”).

         Here, Remington argues that it “will not rely on any privileged testimony or documents

  for its Faragher/Ellerth and related defenses[; t]herefore, Remington has not placed any

  otherwise privileged testimony or documents at issue.” This statement is not elaborated upon

  and its meaning is difficult to assess. Presumably, Remington is arguing that it is prepared to let

  the investigation, as conducted, speak for itself. In other words, Remington does not intend to

  offer anything more than the fact that its officials interviewed the witnesses listed on Docket #36,

  and that those witnesses gave statements reflected in the notes at Docket #36-3, all of which has

  been produced to the Plaintiffs. But, much as a used car dealer might want the buyer not to look

  beyond the carefully polished hood and investigate the engine underneath, this argument fails to

  appreciate that the very reason that Remington might wish to conceal the privileged information

  is because its disclosure could reveal that Remington’s investigation was less thorough that it

  could or should have been. Assume – entirely hypothetically – that Remington informed Ms.

  Eret that it believed that there might be other witnesses with relevant information that it had not

  yet spoken to, and that Ms. Eret advised Remington not to speak to those witnesses as part of the

  investigation. The existence of un-contacted relevant witnesses would not be revealed by

  Remington’s promise not to disclose privileged information (i.e. Remington’s question to Ms.

  Eret and her advice) as part of its defense, but that fact would certainly be relevant to the jury’s

  consideration of whether Remington’s investigation was sufficiently thorough. Thus,

  Remington’s promise not to “rely on any privileged testimony” does little to ensure that all

  relevant information is presented to the jury. The Plaintiffs’ entitlement to discovery of Ms.




                                                    5
Case 1:18-cv-02213-MSK-GPG Document 56 Filed 05/11/20 USDC Colorado Page 6 of 9




  Eret’s advice, on the other hand, serves to ensure that any influence by her that affected the

  thoroughness of the investigation is brought to light.

         Thus, this Court agrees with those cited above that have concluded that an attorney’s

  involvement in the investigation of a sexual harassment complaint operates to waive the

  attorney-client privilege and attorney work product privilege relating to that investigation if the

  employer raises a Faragher/Ellerth defense.

         This is not the end of the dispute, however. The Magistrate Judge found that the withheld

  material was not “relevant” because it “would [not] assist the Plaintiff with regard to the

  Faragher/Ellerth defense.” This presents a different inquiry from the question of attorney-client

  or attorney work product privilege and the waiver thereof. To evaluate the relevance of the

  material in question, the Court discusses it herein, albeit at a level of superficiality that attempts

  to preserve the actual communications between Remington and Ms. Eret.

         Docket #36-2 essentially consists of three e-mail exchanges or chains. They can be

  described as follows:

         • A July 25-26, 2017 exchange between Ms. Eret and Eric Feely, Remington’s General

  Manager. Mr. Feely inquires of Ms. Eret regarding two topics, one of which involves the

  question of which employees should be interviewed by Mr. Feely as part of the investigation.

  Ms. Eret responds with certain advice. It appears that, ultimately, Remington chose not to follow

  Ms. Eret’s advice, interviewing fewer employees than Ms. Eret advised. Remington’s decision

  to interview fewer employees than Ms. Eret advised is a fact that a reasonable juror could




                                                     6
Case 1:18-cv-02213-MSK-GPG Document 56 Filed 05/11/20 USDC Colorado Page 7 of 9




  conclude affects the reasonableness of Remington’s investigation. Thus, the Court finds that this

  exchange is material to Remington’s Faragher/Ellerth defense and thus, should be produced.1

         • A July 31- August 1, 2017 exchange between Ms. Eret, Mr. Feely, and Beth Morris-

  Feely, Remington’s Human Resources Manager. In that exchange, Mr. Feely provided Ms. Eret

  with his notes from the investigation. Ms. Eret suggested certain follow-up questions, but Ms.

  Morris-Feely responded that Remington did not intend to re-interview any witnesses. Ms.

  Morris-Feely also indicated a proposed sanction Remington intended to impose on Mr. DiSalvo

  and sought Ms. Eret’s advice on whether that sanction would be lawful. Ms. Eret gave advice on

  that question. It appears that, ultimately, Remington chose to impose a different sanction than

  the one it initially discussed with Ms. Eret. Both the issues of whether to follow up on witness

  interviews and the decision of what sanction to impose on Mr. DiSalvo are matters that bear

  directly on the reasonableness of Remington’s investigation and its Faragher/Ellerth defense,

  and thus, Remington’s decision to comply with or disregard the advice of its attorney on those

  issues are matters that are relevant and discoverable. Remington shall produce pages 9-18 of

  Docket #36-2.

         • An August 3, 2017 exchange between Ms. Eret and Ms. Morris-Feeley. Ms. Morris-

  Feeley provided Ms. Eret with two additional pages of notes from interviews Mr. Feely had

  conducted with two witnesses, and Ms. Morris-Feely asked Ms. Eret to comment upon the issues

  reflected in the notes.2 Ms. Eret makes some comment on the notes but does not give any



  1
          To isolate the pertinent discussion from the second topic that Mr. Feely inquired about,
  which is unrelated to any investigation, the Court will direct that Remington produce pages 4 and
  5 of Docket #36-2, but that Remington may redact the first full substantive paragraph (“Please
  find a Memo attached...”) of Mr. Feely’s July 26, 2017 e-mail and need not produce pages 6 and
  7 of Docket #36-2.
  2
          These notes are part of the production already given to the Plaintiffs.


                                                  7
Case 1:18-cv-02213-MSK-GPG Document 56 Filed 05/11/20 USDC Colorado Page 8 of 9




  additional advice. In the same communication, she does discuss another issue that she notes is

  “not what we are here for at this point” – namely, the investigation into the Plaintiffs’

  allegations. The Court agrees with Ms. Eret’s assessment that that issue does not bear on the

  reasonableness of Remington’s Faragher/Ellerth defense. Thus, the Court agrees with the

  Magistrate Judge that this exchange is not relevant and need not be produced.

         Accordingly, the Court sustains in part and overrules in part the Plaintiffs’ Objections.3

                                           CONCLUSION

         For the foregoing reasons, the Court SUSTAINS IN PART and OVERRULES IN

  PART the Plaintiffs’ Objections (# 39). Remington shall produce to the Plaintiffs pages 4-5




  3
          Remington may have previously expressed a willingness to withdraw its
  Faragher/Ellerth defense if the court were inclined to deem it to have waived its attorney-client
  or work product privileges relating to the investigation, and the Plaintiffs’ Objections address
  that issue. But Remington’s response to the Objections does not articulate a conditional
  intention to withdraw the defense, and thus, the Court concludes that it need not reach the
  question of whether withdrawal of that defense would warrant a different outcome here.
          Moreover, the Magistrate Judge directed that Ms. Eret would not be required to sit for a
  deposition. The parties have not addressed whether a ruling by this Court finding a waiver of
  privilege would warrant revisiting the question of whether Ms. Eret should be deposed. The
  Court finds that, in most respects, Ms. Eret’s advice on certain matters is clearly set forth in the
  e-mail exchanges the Court has ordered produced, and thus, there is no need for a deposition of
  Ms. Eret on these points. There is one instance in which Ms. Eret’s advice to Remington on a
  certain issue appears to have been given orally, rather than in writing. Specifically, in discussing
  what form of discipline should be administered to Mr. DiSalvo, Remington proposed one
  approach, Ms. Eret approved it, Remington then suggested a different approach, and Ms. Eret
  had some oral discussion with Remington about that second approach. The Court will not
  conclude at this time that a deposition of Ms. Eret to ascertain the scope of that oral discussion is
  warranted. The Plaintiffs are free to inquire of Mr. Feely and Ms. Morris-Feely about the
  reasons for Remington’s change of heart, and may also be permitted to inquire what discussions
  Remington officials had with Ms. Eret about the appropriateness of the second disciplinary
  option. But the Court does not see, at this time, the necessity of having Ms. Eret give a
  deposition on that same subject.
                                                    8
Case 1:18-cv-02213-MSK-GPG Document 56 Filed 05/11/20 USDC Colorado Page 9 of 9




  (with the aforementioned redaction) and 9-18 of Docket #36-2 within 7 days of this Order. The

  Court AFFIRMS the Magistrate Judge’s oral ruling (# 35) in all other respects.

         Dated this 11th day of May, 2020.
                                                     BY THE COURT:




                                                     Marcia S. Krieger
                                                     Senior United States District Judge




                                                 9
